United States Court of Appeals
                     For the First Circuit


No. 20-1125

                     SORREDA TRANSPORT, LLC,

                           Petitioner,

                               v.

   UNITED STATES DEPARTMENT OF TRANSPORTATION; UNITED STATES,

                          Respondents.


                          ERRATA SHEET

     The opinion of this Court, issued on November 9, 2020, is
amended as follows:


     On page 7, line 14, change "Mass. Pub. Interest Rsch. Grp.,
Inc." to "Mass. Pub. Int. Rsch. Grp., Inc."

     On page 10, line 12, change "Mass. Pub. Interest Research
Grp., Inc." to "Mass. Pub. Int. Rsch. Grp., Inc."